Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 10: Claim 10 recites the limitation “two or more calculation models in parallel”. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clarification in the written two or more calculation models in parallel” means and how it is defined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Specifically, Representative Claim 1 recites:
A failure prediction device comprising: 
a failure prediction model unit that outputs a failure prediction result for each failure detail according to a calculation model generated for each failure detail of a predetermined device based on history of operation information on operation up to the occurrence of the failure; and 
an operation information input unit that inputs at least a part of operation information of a device subjected to failure prediction to the failure prediction model unit.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical processes (mathematical relationships, mathematical formulas or equations, mathematical calculations).
According to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer 
For example, the limitations of “a failure prediction model unit that outputs a failure prediction result for each failure detail according to a calculation model generated for each failure detail of a predetermined device based on history of operation information on operation up to the occurrence of the failure are treated as belonging to mathematical process grouping.
Similar analysis is applied to the abstract ideas of Claim 6. 
Specifically, Claim 6 recites:
A failure prediction method comprising: 
acquiring at least a part of operation information of a device subjected to failure prediction from the device; and   
outputting a failure prediction result for each failure detail according to a calculation model generated, using the acquired operation information, for each failure detail of a predetermined device based on history of operation information on operation up to the occurrence of the failure.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.  
The limitation of “outputting a failure prediction result for each failure detail according to a calculation model generated, using the acquired operation information, for each failure detail of a predetermined device based on history of operation information on operation up to the occurrence of the failure” is treated by the examiner as belonging to mathematical process category. 
Similar analysis is applied to the abstract ideas of Claim 7. 
Specifically, Claim 7 recites:
A computer program embedded on a non-transitory computer-readable recording medium, comprising: 
a module that acquires at least a part of operation information of a device subjected to failure prediction from the device; and 
a module that outputs a failure prediction result for each failure detail according to a calculation model generated, using the acquired operation information, for each failure detail of a predetermined device based on history of operation information on operation up to the occurrence of the failure.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.  
The limitation of “that outputs a failure prediction result for each failure detail according to a calculation model generated, using the acquired operation information, for each failure detail of a predetermined device based on history of operation information on operation up to the occurrence of the failure is  treated by the examiner as belonging to mathematical process category.
Similar analysis is applied to the abstract ideas of Claim 10. 
Specifically, Claim 10 recites:
A failure prediction method comprising: 
acquiring at least a part of operation information from a device subjected to failure prediction; and 
inputting at least a part of operation information of the device subjected to failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time, the calculation models each being generated for every two or more types of failure details of a predetermined device based on history of operation information on operation up to the occurrence of the respective failures.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.  
The limitations of “the calculation models each being generated for every two or more types of failure details of a predetermined device based on history of operation information on operation up to the occurrence of the respective failures” is treated by the examiner as belonging to mathematical process category.
Similar analysis is applied to the abstract ideas of Claim 11. 
Specifically, Claim 11 recites:
A failure prediction method comprising: 
 a plurality of calculation models generated based on history of operation information on operation up to the occurrence of the failure; and 
estimating an operating status that can cause a failure to occur based on a calculation model that indicates the highest possibility of a failure among the plurality of calculation models.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.  
The limitation “a plurality of calculation models generated based on history of operation information on operation up to the occurrence of the failure” belongs to the mathematical process category, while the limitation “estimating an operating status that can cause a failure to occur based on a calculation model that indicates the highest possibility of a failure among the plurality of calculation models” belongs to a combination of mathematical process and mental process categories.
Regarding Claim 8:
Independent Claim 8 recites:
Claim 8. A calculation model learning method for failure prediction, comprising: 
creating a data set for machine learning only from operation information related to a specific failure of a device; 
causing a parameter of a calculation model for failure prediction to be machine- learned based on the data set; - abstract idea
  
causing a parameter of another calculation model for failure prediction to be machine-learned based on the other data set.  – abstract idea
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “causing a parameter of a calculation model for failure prediction to be machine- learned based on the data set” and “causing a parameter of another calculation model for failure prediction to be machine-learned based on the other data set” are treated by the examiner as belonging to mathematical process category.
	The additional limitations of “creating a data set for machine learning only from operation information related to a specific failure of a device” and “creating another data set for machine learning only from operation information related to a failure different from the specific failure of a device” are treated by the examiner as belonging to mental observation category and are interpreted as data gathering and represent a mere data gathering step and only add an insignificant extra solution activity to the judicial exception.
Similar analysis is applied to the abstract ideas of Claim 9. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The above claims comprise the following additional elements:
In Claim 1: unit (that outputs the result); an operation information input unit;
In Claim 6: acquiring at least a part of operation information of a device subjected to failure prediction from the device.
In Claim 7: computer-readable recording medium; a module that acquires at least a part of operation information of a device subjected to failure prediction from the device; a module (that outputs a result).
In Claims 8 and 9: creating a data set for machine learning only from operation information related to a specific failure of a device; creating another data set for machine learning only from operation information related to a failure different from the specific failure of a device.
In Claim 10: acquiring at least a part of operation information from a device subjected to failure prediction; inputting at least a part of operation information of the device subjected to failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time.
In Claim 11: inputting at least a part of operation information of a device subjected to failure prediction for each failure detail of a predetermined device.  
In Claims 1 and 7, the additional elements “a failure prediction model unit”, “an operation information input unit”, “a module that acquires at least a part of operation 
In Claims 6, and 8-11, the additional elements “acquiring at least a part of operation information of a device subjected to failure prediction from the device”, 
“acquiring at least a part of operation information from a device subjected to failure prediction”, 
“creating a data set for machine learning only from operation information related to a specific failure of a device”,
“creating another data set for machine learning only from operation information related to a failure different from the specific failure of a device”,
“inputting at least a part of operation information of the device subjected to failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time” represent a mere data gathering step and only add an insignificant extra solution activity to the judicial exception.
In Claims 8 and 9, the additional elements “causing a parameter of a calculation model for failure prediction to be machine- learned based on the data set” and “causing a parameter of another calculation model for failure prediction to be machine-learned based on the other data set” are treated by the examiner as belonging to mathematical process category.
According to MPEP 2106.05(g)(3): (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis) such as US20190265657 to Inagaki et al., that discloses failure prediction model unit (the fault prediction device and system including the machine learning), computer-readable recording medium (a processor and a memory), data output unit (the fault determination unit), and data input unit (determination data obtaining unit); and US20150227447 to Adachi et al., that discloses the failure predictive system including a collection unit (data gathering), and an output unit that output information.
 The independent claims 1 and 6-11, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-5 provide additional features/steps which are part of an expanded algorithm, so these limitations 
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable by KR20190069696 to Chul et al. (hereinafter ‘Chul’).

Regarding Claim 1: Chul discloses:
“A failure prediction device” (para 0001 – “The present application relates to an apparatus and method for predicting equipment failure”) comprising: 
”a failure prediction model unit that outputs a failure prediction result for each failure detail” (para 0014 – “a failure prediction unit for predicting the failure of the equipment based on the maintenance prediction model and a repair parts prediction unit for predicting the new repair parts required for the equipment according to the prediction of the failure”; para 0052 – “the apparatus 100 for predicting equipment failure may graphically output quantified information to the user terminal to determine the degree of predicting equipment failure based on the graphic information”);
“according to a calculation model generated for each failure detail of a predetermined device based on history of operation information on operation up to the occurrence of the failure” (para 0015 – “the machine learning unit may select a maintenance prediction model to which a machine learning algorithm representing the highest accuracy among a plurality of machine learning algorithms is applied as a maintenance prediction model of the equipment, based on the learning result”; para 0023 – “based on information such as maintenance history and failure history of equipment, it is possible to provide a pattern and cycle for maintenance and a predictive result of a failure item through a predictive model of machine learning. It is possible to provide a device for predicting failure and predicting failure of new repair parts”); and 
”an operation information input unit that inputs at least a part of operation information of a device subjected to failure prediction to the failure prediction model unit” (para 0014 – “an apparatus for predicting failure of equipment and failure of a new repair part collects (i.e. inputs, added by examiner) maintenance data for each of a plurality of parts of equipment… A data collection unit (i.e. an operation information input unit, added by examiner), a data preprocessing unit that analyzes the maintenance data to derive variables necessary for prediction, and a machine learning unit that updates the maintenance prediction model of the equipment through machine learning using at least one or more of the maintenance data and the variables”).  

However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.

Regarding Claim 2:  Chul discloses the failure prediction device according to claim 1 (see the rejection for Claim 1), comprising: 
“a presentation unit” (para 0052 – “The equipment failure prediction apparatus 100 may provide an image of equipment (eg, an engine) to perform failure prediction, as shown in the upper left of FIG. 2”) 
“that presents the difference between a calculation model corresponding to the most likely failure detail and calculation models corresponding to other failure details from among failure prediction results output by the failure prediction model unit” (Fig. 2 (presents the difference between prediction results based on different models, such as randomforest, tensorflow, and xgboost, added by examiner); para 0052 – “Exemplarily referring to FIG. 2, the equipment failure prediction apparatus 100 may visualize and provide prediction results and accuracy for each of a plurality of maintenance prediction models to a user terminal”).  
Yet, Chul does not explicitly teach “a calculation model.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.

Regarding Claim 3: Chul discloses the failure prediction device according to claim 2 (see the rejection for Claim 2),
“wherein the predetermined device is the same as or the same kind of device as the device subjected to failure prediction” (para 0022 – “by applying a prediction model using machine learning (i.e. predetermined device, added by examiner) to the limit of the low prediction rate caused by applying the existing statistical techniques, the failure prediction of equipment and new repair parts that can improve the failure prediction rate of the equipment It is possible to provide a device for predicting failure of”), and 
“wherein the operation information is time-series information” (para 0023 – “based on information such as maintenance history (i.e. time-series information, added by examiner) and failure history of equipment, it is possible to provide a pattern and cycle for maintenance and a predictive result of a failure item through a predictive model of machine learning. It is possible to provide a device for predicting failure and predicting failure of new repair parts
“consisting of a combination including at least one of the configuration of components of the predetermined device, the configuration of a system to which the device belongs” (para 0037 – “the data collection unit 110 collects maintenance data including replacement items of each component (parts) included in the engine, replacement date and time, replacement cycle, images, texts, aging rates of parts based on the environment, etc. can do”); para 0038 – “Variables required for prediction may be, for example, data corresponding to replacement items, replacement timing, replacement cycle, replacement date and time, replacement part replacement image, and replacement part description of a component (eg, engine) of equipment (i.e. configuration of components, added by examiner)”), and
“a use period, a use frequency, a storage environment, a use environment, a maintenance status, a repair status or a control status of the device” (para 0036 – “the data collection unit 110 collects maintenance data including replacement items of each component (parts) included in the engine, replacement date and time, replacement cycle, images, texts, aging rates of parts based on the environment, etc. can do”).
Yet, Chul does not explicitly teach “a calculation model.”
However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve 

Regarding Claim 4: Chul discloses the failure prediction device according to claim 2 (see the rejection for Claim 2),
“wherein the difference between the calculation models is output as similarity between at least one of the configuration of components of a device acquiring the operation information that has been input, the configuration of a system to which the device belongs, and a use period, a use frequency, a use environment, a storage environment, a maintenance status, a repair status or 
a control status of the device” (Fig. 2; para 0052 – “Exemplarily referring to FIG. 2, the equipment failure prediction apparatus 100 may visualize and provide prediction results and accuracy for each of a plurality of maintenance prediction models to a user terminal”; para 0037 – “the equipment failure and maintenance history data may be data related to past equipment failure and maintenance history… the data set may include a plurality of records… one data stored in the data set connected based on the equipment maintenance item, maintenance cycle, maintenance date and time, maintenance image, maintenance text, and environment may be referred to as one record… the data collection unit 110 collects maintenance data including replacement items of each component (parts) included in the engine, replacement date and time, replacement cycle, images, texts, aging rates of parts based on the environment, etc. can do”; para 0038 – “Variables required for prediction may be, for example, data corresponding to replacement items, replacement timing, replacement cycle, replacement date and time, replacement part replacement image, and replacement part description of a component (eg, engine) of equipment (i.e. configuration of components, added by examiner”), and
“at least one of the configuration of components of the predetermined device used for the generation of each calculation model, the configuration of a system to which the device belongs, and a use period, a use frequency, a use environment, a storage environment, a maintenance status, a repair status or a control status” (para 0037 – “the data collection unit 110 collects maintenance data including replacement items of each component (parts) included in the engine, replacement date and time, replacement cycle, images, texts, aging rates of parts based on the environment, etc. can do”); para 0038 – “Variables required for prediction may be, for example, data corresponding to replacement items, replacement timing, replacement cycle, replacement date and time, replacement part replacement image, and replacement part description of a component (eg, engine) of equipment (i.e. configuration of components, added by examiner)”).  
Yet, Chul does not explicitly teach “a calculation model.”
However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 

Regarding Claim 5: Chul discloses the failure prediction device according to claim 3 (see the rejection for Claim 3), wherein
“wherein the difference between the calculation models is output as similarity between at least one of the configuration of components of a device acquiring the operation information that has been input, the configuration of a system to which the device belongs” (Fig. 2; para 0052 – “Exemplarily referring to FIG. 2, the equipment failure prediction apparatus 100 may visualize and provide prediction results and accuracy for each of a plurality of maintenance prediction models to a user terminal”; para 0037 – “the equipment failure and maintenance history data may be data related to past equipment failure and maintenance history… the data set may include a plurality of records… one data stored in the data set connected based on the equipment maintenance item, maintenance cycle, maintenance date and time, maintenance image, maintenance text, and environment may be referred to as one record… the data collection unit 110 collects maintenance data including replacement items of each component (parts) included in the engine, replacement date and time, replacement cycle, images, texts, aging rates of parts based on the environment, etc. can do”; para 0038 – “Variables required for prediction may be, for example, data corresponding to replacement items, replacement timing, replacement cycle, replacement date and time, replacement part replacement image, and replacement part description of a component (eg, engine) of equipment (i.e. configuration of components, added by examiner”), and 
“a use period, a use frequency, a use environment, a storage environment, a maintenance status, a repair status or a control status of the device” and
“at least one of the configuration of components of the predetermined device used for the generation of each calculation model, the configuration of a system to which the device belongs, and a use period, a use frequency, a use environment, a storage environment, a maintenance status, a repair status or a control status” (para 0037 – “the data collection unit 110 collects maintenance data including replacement items of each component (parts) included in the engine, replacement date and time, replacement cycle, images, texts, aging rates of parts based on the environment, etc. can do”); para 0038 – “Variables required for prediction may be, for example, data corresponding to replacement items, replacement timing, replacement cycle, replacement date and time, replacement part replacement image, and replacement part description of a component (eg, engine) of equipment (i.e. configuration of components, added by examiner)”).  
Yet, Chul does not explicitly teach “a calculation model.”
However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.

Regarding Claim 6: Chul discloses:
“A failure prediction method” (para 0025 – “3 is a flowchart schematically illustrating a method for predicting failure of equipment and failure of new repair parts according to an embodiment of the present application”) comprising:
“acquiring at least a part of operation information of a device subjected to failure prediction from the device” (para 0055 – “the apparatus 100 for predicting equipment failure in step S301 may collect maintenance data for each of a plurality of parts of the equipment. The maintenance data may include at least one of real-time sensor result data of the equipment, failure and maintenance history data of the equipment, and equipment system data”); and 
“outputting a failure prediction result for each failure detail according to a calculation model generated, using the acquired operation information, for each failure detail of a predetermined device based on history of operation information on operation up to the occurrence of the failure” (para 0052 – “the apparatus 100 for predicting equipment failure may graphically output quantified information to the user terminal to determine the degree of predicting equipment failure based on the graphic information”; para 0059 – “In step S034, the equipment failure prediction apparatus 100 may predict equipment failure based on the maintenance prediction model. The equipment failure prediction apparatus 100 may predict failure of each of a plurality of components of equipment”).  
Yet, Chul does not explicitly teach “a calculation model.”
However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.

Regarding Claim 7: Chul discloses:
“A computer program embedded on a non-transitory computer-readable recording medium” (para 0038 – “The data preprocessor 120 (i.e. having a program embedded on a non-transitory medium, added by examiner) may derive a variable required for prediction by analyzing the maintenance data”), comprising: 
”a module that acquires at least a part of operation information of a device subjected to failure prediction from the device” (para 0014 – “A data collection unit, a data preprocessing unit that analyzes the maintenance data to derive variables necessary for prediction, and a machine learning unit that updates the maintenance prediction model of the equipment through machine learning using at least one or more of the maintenance data and the variables”; para 0038 – “The data preprocessor 120 obtains data to be analyzed by searching for maintenance data included in the data collection unit 110 , selects an analysis variable to be analyzed from the obtained data, and preprocesses data corresponding to the selected variable can be performed”); and 
“a module that outputs a failure prediction result for each failure detail according to a calculation model generated, using the acquired operation information, for each failure detail of a predetermined device based on history of operation information on operation up to the occurrence of the failure” (para 0014 – “a failure prediction unit for predicting the failure of the equipment based on the maintenance prediction model, and a repair parts prediction unit for predicting the new repair parts required for the equipment according to the prediction of the failure”; para 0015 – “the machine learning unit may select a maintenance prediction model to which a machine learning algorithm representing the highest accuracy among a plurality of machine learning algorithms is applied as a maintenance prediction model of the equipment, based on the learning result”; para 0052 – “the apparatus 100 for predicting equipment failure may graphically output quantified information to the user terminal to determine the degree of predicting equipment failure based on the graphic information”).
Yet, Chul does not explicitly teach “a calculation model.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.

Regarding Claim 8: Chul discloses:	
 “A calculation model learning method for failure prediction” (para 0023 – “based on information such as maintenance history and failure history of equipment, it is possible to provide a pattern and cycle for maintenance and a predictive result of a failure item through a predictive model of machine learning”), comprising: 
”creating a data set for machine learning only from operation information related to a specific failure of a device” (para 0033 – “according to an embodiment of the present application, the equipment failure prediction apparatus 100 collects data such as various structured data and unstructured data (eg, text data and images) generated under a big data environment, and collects the data. By deriving only the necessary variables, it is possible to predict equipment failure based on machine learning”); para 0037 – “The data collection unit 110 may collect maintenance data by configuring a maintenance data set by connecting maintenance data for each of a plurality of parts of the equipment through a database… in order to predict equipment failure, it may be connected and stored in a data set based on a maintenance item of the equipment”;
“causing a parameter of a calculation model for failure prediction to be machine- learned based on the data set” (para 0042 – “The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using at least one of maintenance data and variables. The machine learning unit 130 may perform learning on the generated maintenance prediction model by applying a plurality of machine learning algorithms”); 
“creating another data set for machine learning only from operation information related to a failure different from the specific failure of a device” (para 0041 – “the preprocessor 120 may select at least one variable for generation of the maintenance prediction model based on the normalized data (ie, the normalized data stored in the dataset)… the preprocessor 120 may select a variable (important variable) (i.e. another dataset, added by examiner) required for maintenance prediction based on the normalized data. Selection of these variables may be made in order to use only the variables influential in the maintenance prediction model when the maintenance prediction model (model) is generated”); and
”causing a parameter of another calculation model for failure prediction to be machine-learned based on the other data set” (para 0042 – “The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using at least one of maintenance data and variables (i.e. including the other data set, added by examiner). The machine learning unit 130 may perform learning on the generated maintenance prediction model by applying a plurality of machine learning algorithms”).
Yet, Chul does not explicitly teach “a calculation model.”
However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.

Regarding Claim 9: Chul discloses:	
 “A calculation model generation method for failure prediction” (para 0023 – “based on information such as maintenance history and failure history of equipment, it is possible to provide a pattern and cycle for maintenance and a predictive result of a failure item through a predictive model of machine learning”), comprising: 
”creating a data set for machine learning only from operation information related to a specific failure of a device” (para 0033 – “according to an embodiment of the present application, the equipment failure prediction apparatus 100 collects data such as various structured data and unstructured data (eg, text data and images) generated under a big data environment, and collects the data. By deriving only the necessary variables, it is possible to predict equipment failure based on machine learning”); para 0037 – “The data collection unit 110 may collect maintenance data by configuring a maintenance data set by connecting maintenance data for each of a plurality of parts of the equipment through a database… in order to predict equipment failure, it may be connected and stored in a data set based on a maintenance item of the equipment”;
“causing a parameter of a calculation model for failure prediction to be machine- learned based on the data set” (para 0042 – “The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using at least one of maintenance data and variables. The machine learning unit 130 may perform learning on the generated maintenance prediction model by applying a plurality of machine learning algorithms”); 
“creating another data set for machine learning only from operation information related to a failure different from the specific failure of a device” (para 0041 – “the preprocessor 120 may select at least one variable for generation of the maintenance prediction model based on the normalized data (ie, the normalized data stored in the dataset)… the preprocessor 120 may select a variable (important variable) (i.e. another dataset, added by examiner) required for maintenance prediction based on the normalized data. Selection of these variables may be made in order to use only the variables influential in the maintenance prediction model when the maintenance prediction model (model) is generated”); and
”causing a parameter of another calculation model for failure prediction to be machine-learned based on the other data set” (para 0042 – “The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using at least one of maintenance data and variables (i.e. including the other data set, added by examiner). The machine learning unit 130 may perform learning on the generated maintenance prediction model by applying a plurality of machine learning algorithms”).
Yet, Chul does not explicitly teach “a calculation model.”
However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.

	Regarding Claim 10: Chul discloses:
“A failure prediction method” (para 0025 – “3 is a flowchart schematically illustrating a method for predicting failure of equipment and failure of new repair parts according to an embodiment of the present application”) comprising: 
”acquiring at least a part of operation information from a device subjected to failure prediction” (para 0055 – “the apparatus 100 for predicting equipment failure in step S301 may collect maintenance data for each of a plurality of parts of the equipment. The maintenance data may include at least one of real-time sensor result data of the equipment, failure and maintenance history data of the equipment, and equipment system data”); and 
“inputting at least a part of operation information of the device subjected to failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time” (para 0014 – “an apparatus for predicting failure of equipment and failure of a new repair part collects (i.e. inputs, added by examiner) maintenance data for each of a plurality of parts of equipment… A data collection unit (i.e. an operation information input unit, added by examiner), a data preprocessing unit that analyzes the maintenance data to derive variables necessary for prediction, and a machine learning unit that updates the maintenance prediction model of the equipment through machine learning using at least one or more of the maintenance data and the variables”; Fig. 2; para 0025 – “Figure 2 is a diagram showing the visualization of the prediction accuracy for each of a plurality of maintenance prediction models corresponding to each of a plurality of machine learning algorithms in the equipment failure prediction apparatus according to an embodiment of the present application”; para 0050 The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using the data included in the replacement date and replacement period among the maintenance data of the first engine. The machine learning unit 130 may apply a plurality of machine learning algorithms to update the maintenance prediction model of the replacement date and replacement period of the first engine. The machine learning unit 130 may select a maintenance prediction model to which a machine learning algorithm representing the highest accuracy of the maintenance prediction model among a plurality of machine learning algorithms is applied as a maintenance prediction model of the first engine. The failure prediction unit 140 may predict equipment failure based on the maintenance prediction model”), and
“the calculation models each being generated for every two or more types of failure details of a predetermined device based on history of operation information on operation up to the occurrence of the respective failures” (para 0050 - “the data collection unit 110 may collect new maintenance data every preset period. The data preprocessor 120 may derive variables necessary for prediction by analyzing the updated data. For example, in order to predict the replacement timing of the first engine, which is one of the equipment components, the data pre-processing unit 120 may include a replacement date and time of the first engine, a replacement cycle, a replacement item, a replacement image, and a replacement text in the maintenance data (i.e. every two or more types of failure details, added by examiner)”).

However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.
	Yet, Chul does not explicitly teach “failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time”.
However, Chul does teach several machine learning algorithms (para 0045 - “the plurality of machine learning algorithms may include at least one of a random forest algorithm, an XG Boost algorithm, and a Tensorflow algorithm”) which are applied to the operation information. It is possible to apply these three models in parallel so they would operate at the same time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time, as taught by Chul, in order to improve the accuracy of a prediction, since it would be beneficial to run different models in parallel on the same sets of data within 

Regarding Claim 11: Chul discloses:
“A failure prediction method” (para 0025 – “3 is a flowchart schematically illustrating a method for predicting failure of equipment and failure of new repair parts according to an embodiment of the present application”) comprising:
“inputting at least a part of operation information of a device subjected to failure prediction for each failure detail of a predetermined device to a plurality of calculation models generated based on history of operation information on operation up to the occurrence of the failure” ((para 0014 – “an apparatus for predicting failure of equipment and failure of a new repair part collects (i.e. inputs, added by examiner) maintenance data for each of a plurality of parts of equipment… A data collection unit (i.e. an operation information input unit, added by examiner), a data preprocessing unit that analyzes the maintenance data to derive variables necessary for prediction, and a machine learning unit that updates the maintenance prediction model of the equipment through machine learning using at least one or more of the maintenance data and the variables”; Fig. 2; para 0025 – “Figure 2 is a diagram showing the visualization of the prediction accuracy for each of a plurality of maintenance prediction models corresponding to each of a plurality of machine learning algorithms in the equipment failure prediction apparatus according to an embodiment of the present application”; para 0050 – “The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using the data included in the replacement date and replacement period among the maintenance data of the first engine. The machine learning unit 130 may apply a plurality of machine learning algorithms to update the maintenance prediction model of the replacement date and replacement period of the first engine. The machine learning unit 130 may select a maintenance prediction model to which a machine learning algorithm representing the highest accuracy of the maintenance prediction model among a plurality of machine learning algorithms is applied as a maintenance prediction model of the first engine. The failure prediction unit 140 may predict equipment failure based on the maintenance prediction model”), and 
“estimating an operating status that can cause a failure to occur based on a calculation model that indicates the highest possibility of a failure among the plurality of calculation models” (para 0033 – “the equipment failure prediction apparatus 100 collects data such as various structured data and unstructured data (eg, text data and images) generated under a big data environment, and collects the data. By deriving only the necessary variables, it is possible to predict equipment failure based on machine learning”; para 0048 – “The failure prediction unit 140 may provide a result value derived from an algorithm determined to have the highest accuracy in the maintenance prediction model as a failure prediction result of the corresponding equipment”).
Yet, Chul does not explicitly teach “a calculation model.”
However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20140012556A1 to Lee (hereinafter ‘Lee’) discloses an apparatus and method for predicting a real-time water quality, including a hydrodynamic model creating unit.
US20150227447A1 to Adachi et al. (hereinafter ‘Adachi’) discloses a failure predictive system, including a collection unit, a calculating unit, and an output unit.
US20150323425A1 to Bang et al. (hereinafter ‘Bang’) discloses a facility abnormality prediction model generation system, including the model generator.
US20190025810A1 to Chapin et al. (hereinafter ‘Chapin’) discloses the distress model generated to model current or future deterioration.

US20200371858A1 to Hayakawa (hereinafter ‘Hayakawa’) discloses the fault predicting system and fault prediction method.
US20210221402A1 to Nakamura et al. (hereinafter ‘Nakamura’) discloses the prediction control device having a fail operational control mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 7:30am - 4:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863